Citation Nr: 0215022	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  00-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for esophageal spasms.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1990.  He also had additional service in the Army National 
Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 decision by the RO in Togus, Maine 
which, in pertinent part, denied service connection for 
esophageal spasms and a right knee disability; the veteran 
appealed both determinations.  

During the course of the appeal, the RO granted service 
connection for residuals of a fracture of the left fifth 
metacarpal, and for status post repair of nasal and septal 
fractures.  These issues are not in appellate status and will 
not be addressed by the Board.

REMAND

By a statement attached to the veteran's VA Form 9 and 
received in September 2000, he requested a personal hearing 
before an RO hearing officer.  Such a hearing has not yet 
been conducted, and the RO should schedule such a hearing.  
38 C.F.R. § 3.103(c) (2001).

Moreover, in his VA Form 9 (substantive appeal), the veteran 
indicated that he wanted a hearing before a member of the 
Board at the RO (i.e. a Travel Board hearing).  The veteran's 
representative reiterated this request in October 2002.  Such 
a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2001).  

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
clarify whether he desires a hearing 
before a RO hearing officer and/or a 
Travel Board hearing.  Depending on 
the veteran's response, the RO should 
schedule the veteran for a hearing 
before a RO hearing officer and/or a 
Travel Board hearing.  The RO should 
also inform the veteran of the merits 
of having a Board videoconference 
hearing in lieu of a Travel Board 
hearing..  

2. If the veteran selects a RO hearing 
officer hearing, and after that 
hearing is conducted, the RO should 
review the claims on appeal.  If the 
claims remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and given an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


